Citation Nr: 9925576	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation on account of 
need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from May 1977 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACTS

1.  The veteran's only service-connected disability is a 
psychiatric disorder rated 100 percent disabling.  

2.  The veteran's service-connected psychiatric disability 
necessitates the care or assistance of another person on a 
regular basis to attend to the activities of daily living and 
to protect her from the hazard or dangers of her daily 
environment.  

3.  Although the veteran does have a single service-connected 
disability rated as 100 percent disabling, she does not have 
additional service-connected disabilities independently 
ratable at 60 percent and she is not shown by competent 
medical evidence to be confined to her dwelling or immediate 
premises by reason of her service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation on account of need for aid and attendance have 
been met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. 
§§ 3.350, 3.352 (1998).  

2.  The criteria for additional special monthly compensation 
based on the housebound rate are not met.  38 U.S.C.A. 
§§ 1114(s), 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.350(i), 3.352(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is plausible and thus "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), 
which mandates a duty to assist in developing all pertinent 
evidence.  No request has been made for any additional 
evidentiary or procedural development nor is any need for 
such development apparent to the Board.  It is the 
determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  As a preliminary 
matter, the Board notes that in the Informal Hearing 
Presentation it was indicated that the veteran's local 
service representative was not offered an opportunity to 
present testimony.  As to this, in VA Form 9, Appeal to the 
Board, the veteran requested the opportunity to testify at a 
hearing; however, the veteran subsequently withdrew the 
request for a hearing.  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a). 

Under 38 U.S.C.A. § 1114(l) (West 1991), special monthly 
compensation, above that payable solely by virtue of 
disability from service-connected disorders, is payable if 
the veteran is permanently bedridden or so helpless as to be 
in need of regular aid and attendance as a result of 
service-connected disability or disabilities.

Under 38 C.F.R. § 3.351(c)(3) (1998), a veteran will be 
considered in need of regular aid and attendance if he or 
she establishes a factual need for aid and attendance under 
the criteria set forth at 38 C.F.R. § 3.352 (1998).

Under 38 C.F.R. § 3.352(a) (1998) (basic criteria for regular 
aid and attendance and permanently bedridden) "[t]he 
following will be accorded consideration in determining the 
need for regular aid and attendance (§ 3.351(c)(3)): 
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  'Bedridden' will be a proper basis 
for the determination.  For the purpose of this paragraph 
'bedridden' will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others."

Under 38 U.S.C.A. § 1114(s)(2) (West 1991) and 38 C.F.R. 
§§ 3.350(i)(2) and 3.351(d)(2) (1998) special monthly 
compensation, above that payable solely by virtue of 
disability from service-connected disorders, is payable if 
the veteran has a service-connected disability rated as 
total and by reason of such service-connected disability or 
disabilities is permanently housebound.  The requirement of 
"permanently housebound" will be considered to have been 
met when the veteran is substantially confined to her house 
(ward or clinical area, if institutionalized) or immediate 
premises due to service-connected disability or disabilities 
which it is reasonable certain will remain throughout such 
veteran's lifetime.  

Special monthly compensation at the housebound rate is 
payable when the veteran manifests a single service-connected 
disability rated as 100 percent disabling, and:

(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or

(2) is permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of 
service- connected disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
service-connected disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.  38 
U.S.C.A. § 1114(s) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.350(i) (1998).

Background

On VA field examination in March 1995 the veteran was able to 
communicate and maintain good thought processes.  She was 
oriented and she lived with her husband and a friend.  She 
purchased groceries and did some shopping for household 
needs.  Together, she and her husband paid the household 
expenses.  She was considered incompetent for VA purposes and 
was satisfied with the way in which her monies were 
maintained with the VA RO but she was concerned about her 
husband's access to her estate.  She and her husband were 
purchasing a home but no sales contract was available for 
review.  She and her husband were seeing a VA social worker 
twice a month due to marital problems but they refused to 
participate in joint counseling sessions, preferring 
individual sessions.  The veteran maintained the home, did 
the cooking and cleaning, watched television and shopped.  
She visited her children monthly.  

On VA psychiatric examination in June 1995 the veteran 
reported having last been hospitalized for psychiatric 
disability from February to August 1994.  She reported having 
done much better in the last year due to being on Lithium and 
Ativan.  She continued to receive VA treatment at a Mental 
Hygiene Clinic.  She had remarried and worked two days a week 
as a volunteer at a medical center, which involved helping 
escort patients to different appointments and taking charts 
from one office to another.  She liked the work because it 
allowed her to see people and get some exercise.  She felt 
that she could not work at anything other than volunteer work 
due to the amount of stress that would be involved.  She made 
a conscious effort to avoid stress.  

The veteran reported that her marriage and living situation 
was working out reasonably well, although she and her husband 
had some difficulty getting along and were receiving marriage 
counseling.  Her relationship with her children was the best 
it had been in quite a while.  On an average day she went 
fishing.  She and her husband went grocery shopping once a 
week.  Usually, would spend one day cleaning the house and 
the next day they washed laundry.  She reported that her 
symptoms were less pronounced than in the past.  She had 
stayed off drugs and had not been drinking in the past year.  
Her major complaint was an inability to handle stress.  She 
stated that she still lost some time when another personality 
took control of her ( she had been diagnosed with a multiple 
personality disorder) but had been doing much better than in 
the past since the other personalities were not manifesting 
as often and she felt she was in better control.  

The veteran reported having difficulty sleeping and estimated 
that she slept well only one night out of four.  Her appetite 
was not very good.  When she became more manic she became 
more hostile.  

On mental status examination the veteran was very nervous at 
the outset but her speech and thinking were goal directed, 
clear, and easy to understand.  She was able to carry on a 
conversation and even make small jokes at times.  Her 
judgment and insight were fair.  She admitted to reckless 
spending in the past but was now more capable of handling her 
money.  It was felt that she was competent to handle her own 
funds.  She was fully oriented.  She was able to explain how 
her money was being handled.  Psychological testing yielded 
results indicating moderate to severe depression.  It 
appeared that it was difficult to predict her behavior 
because she was quite changeable and impulsive.  Added to her 
impulsivity was the fact that she generally only thought of 
herself and when angry dealt with others in a passive-
aggressive manner.  She tended to be self-defeating in her 
behavior.  She seemed to avoid responsibility and situations 
where she might "look bad."  She also scored very high on 
the drug dependence scale, which hopefully only indicated 
past drug use because she denied current drug use.  
Currently, her score on the bipolar, manic scale, was fairly 
low.  The diagnoses were mixed type bipolar disorder, in 
partial remission; multiple personality disorder (by 
history); and alcohol dependence, in remission.  Other 
diagnoses were mixed personality traits, of borderline and 
avoidant styles, and status post right nephrectomy.  She had 
moderate marital problems.  Her Global Assessment of 
Functioning (GAF) score was 45.  It was noted that while she 
appeared to be showing some improvement in the past year, her 
history was quite consistent with her making some improvement 
and then decompensating.  This would be especially true if 
her marriage did not work out or if she started having more 
trouble seeing her children, in which case it was feared that 
her behavior would become problem prone very quickly.  She 
appeared to be competent to handle her affairs but it was 
difficult to predict how stable her abilities were.  

An August 1995 rating action determined that the veteran was 
competent to handle her VA compensation benefits.  

On VA psychiatric examination in July 1996 the veteran's 
claim file was reviewed prior to examination.  She had an 
unblinking stare and most of the time her expression was a 
serious one and slightly depressed.  However, from time to 
time she smiled appropriately.  She gave a rather detailed 
history but "got tangled up here and there" as to a number 
of details since June 30, 1993.  She reported having felt 
extremely manic, such that she had moved from place to place.  
She reported, in substance, that she often had a male 
acquaintance because she couldn't take care of herself due to 
what she felt were problems from manic depression.  She 
indicated that during this time she had not taken her 
medication correctly.  

The veteran reported having had classic manic symptoms.  She 
had not cared how much money she spent and had not used good 
judgment.  She had not slept well or eaten properly.  She had 
done "crazy" things such as going to peoples houses at any 
time of the day or night just to be allowed entrance.  She 
had also done a lot of drinking, about a fifth per day.  She 
had been evicted from her trailer and her mother had taken 
her to Baton Rouge at which time she had been in a 
"catatonic state."  She had been hospitalized at a VA 
hospital from January to April 1994.  She had married a 
fellow patient and they both had attended a VA Mental Hygiene 
Clinic until 1995 and she had then returned to Biloxi in 
January 1996.  She now attended a women's clinic in Gulfport 
and took 300 mgs. of Lithium, q.i.d., and also took Ativan.  
She felt that this medication and her psychotherapy had been 
of great value and she now felt stabilized.  

At the time of the examination the veteran was, mainly, 
depressed.  She cried twice a day and had a low level of 
energy.  At times she slept more than 14 hours once a week 
and on other days had 8 or 9 hours of sleep.  However, she 
still felt tired when she awoke.  She still became confused 
and had some memory problems.  She would find herself in 
another room three times a day and would be unable to 
remember why she had come into the room.  She had suicidal 
thoughts about once every two weeks but had no suicidal 
plans.  In the past she had made about 10 suicide attempts, 
one of which was "extremely severe."  She had one good, 
close friend that she saw 2 or 3 times a week.  She did a 
number of things that interested her, such as shopping or 
taking walks on the beach with her husband or playing board 
games with her husband.  She had no psychotic indices.  When 
asked about the diagnosis of a multiple personality disorder, 
which had been made in 1993, she stated that she only 
infrequently had intimations of a multiple personality 
disorder.  She felt that she had identified 10 different 
personalities within her but that they had been in the 
background for about six months.  She described one 
personality as being threatening and prone to violence.  This 
personality would attempt to control the veteran about once a 
month and at other times when the veteran was under stress.  
The veteran would try to do other things to distract herself 
or try to get another personality to take over.  The examiner 
noted that the veteran had been considered incompetent until 
March 1994 but the veteran stated that she was now changed 
and was now considered to be competent.  She was able to 
interpret three proverbs easily.  The diagnoses were a 
bipolar disorder, with the most recent phase having been 
depression, without psychotic features, and a multiple 
personality disorder.  The Axis IV diagnosis was status post 
right nephrectomy and the Axis V diagnosis was mild marital 
problems and money problems.  The Global Assessment of 
Functioning score was 55.  

On VA examination for housebound status or permanent need for 
regular aid and attendance in November 1997, it was noted 
that the veteran was not hospitalized.  She complained of 
mood swings with problematic reality testing.  She was so 
cautious that when inappropriate, it immobilized her.  She 
was sometimes withdrawn and reluctant to drive.  She had 
difficulty socializing with others and had a poor record for 
attending appointments.  She struggled with issues of feeling 
trapped, especially when obligated to follow through, and she 
feared being taken advantage of.  At this time, her husband 
made sure that she met her obligations of self-care, social 
outings, appointments, purchases, and necessities.  Even with 
his assistance and care, she vacillated between feeling 
smothered and abandoned by him.  She was able to walk without 
the assistance of another person for one block.  It was 
believed that without the assistance of an aid or attendant 
she would withdraw and decompensate into a totally 
nonfunctional person in need of a rescue.  The diagnosis was 
a bipolar disorder.  

In the veteran's notice of disagreement (NOD) it was stated 
that she depended on her husband to cook, clean, change 
linen, and to help her in and out of a bathtub and to help 
bath her.  He took responsibility administering her 
medication, because she easily became confused.  She relied 
upon her husband to help her get to bed and to get out of 
bed.  He drove her to all of her VA appointments.  He helped 
her to dress and undress and he feed her 99 percent of the 
time.  Moreover, he had had to write the NOD because she 
could not do it herself.  

In the veteran's VA Form 9, Appeal to the Board, she stated 
that she needed handrails and a shower in her bathroom 
because she would easily fall.  Occasionally, she and her 
husband had to hire a personal assistant for the veteran.  

Analysis

Aid and Attendance

The veteran's service-connected psychiatric disability does 
render her unemployable, as recognized by the 100 percent 
rating assigned.  However, she is in contact with reality, 
does not have gross psychotic symptoms, and is capable of 
handling her funds.  

Under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32, (4th ed. 1994) [DSM-IV] GAF scores reflect the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  A 55-60 GAF rating indicates moderate 
difficulty in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  "A GAF of 
50 is defined as 'Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Here, the veteran's GAF score improved from 45 in 1995 to 55 
in 1996, reflecting an improvement to moderate impairment.  
However, the recent VA examination in 1997 yielded an opinion 
from a VA physician that, in substance, the aid and 
attendance of another person was needed.  

The Board is required to make a decision based solely on the 
independent medical evidence and not to use its' own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Here, the only medical opinion on file is the favorable 1997 
opinion of a VA physician.  Based on that opinion, it is the 
determination of the Board that the veteran is in need of 
regular aid and assistance of another.  

Housebound

The veteran is seeking special monthly compensation benefits 
based on being housebound.  As noted above, entitlement to 
these benefits is predicated on the evidence of record 
showing that the appellant has one single service-connected 
disability rated as 100 percent disabling and has additional 
service-connected disabilities independently ratable 60 
percent or more disabling; or, in addition to the 100 percent 
disability rating, is demonstrably housebound due to service-
connected disability or disabilities.  In this case, none of 
these criteria have been met.  

The veteran's service-connected chronic mixed bipolar 
affective disorder is rated as 100 percent disabling.  She is 
not service-connected for any other disability and, thus, has 
no additional service-connected disabilities independently 
ratable at 60 percent or more.  

VA field examination in 1995 noted that she went out to 
purchase groceries and also shopped.  VA psychiatric 
examination in 1995 noted that she worked part-time as a 
volunteer and on VA psychiatric examination in 1996 it was 
noted that she was able to leave her house.  On VA 
examination in 1997 it was reported that with the assistance 
of her husband she was able to attend social outings.  

Therefore, there is no legal basis upon which entitlement to 
housebound status may be established, and the benefit sought 
on appeal is denied.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the evidence is in equipoise as 
to the award of aid and attendance and, thus, all doubt is 
resolved in favor of the veteran as to that claim. However, 
the preponderance of the evidence is against the claim for 
housebound benefits.  


ORDER

Special monthly compensation on account of need for aid and 
attendance is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  

Special monthly compensation on account of being housebound 
is denied.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

